Citation Nr: 1137971	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  08-30 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for left ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for hypertension, including as secondary to service-connected PTSD or service-connected adhesive pericarditis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1962 to March 1967 and from February 1969 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Although the Veteran initially requested a Travel Board hearing when he perfected a timely appeal in September 2008, he did not report for this hearing when it was scheduled in March 2011 and no good cause was shown.  Thus, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2011).

In a September 2008 rating decision, the RO reopened the Veteran's previously denied service connection claim for right ear hearing loss and granted this claim on the merits.  There is no subsequent correspondence from the Veteran expressing disagreement with the rating or effective date assigned.  Accordingly an issue relating to right ear hearing loss is no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).

The issue of entitlement to service connection for kidney disease, including as secondary to medication prescribed to treat service-connected adhesive pericarditis, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran filed this claim in statements on a July 2008 VA Form 21-4138.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  

The Board observes that, in a January 1989 rating decision, the RO denied the Veteran's claim of service connection for left ear hearing loss (which it characterized as hearing loss).  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, and in light of the September 2008 rating decision granting service connection for right ear hearing loss, the issue of whether new and material evidence has been received to reopen a claim of service connection for left ear hearing loss is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issue of entitlement to service connection for hypertension, including as secondary to service-connected PTSD or service-connected adhesive pericarditis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In January 1989, the RO denied the Veteran's claim of service connection for hearing loss and the Veteran did not appeal.

2.  The evidence submitted since January 1989 relates to an unestablished fact necessary to substantiate the claim of service connection for left ear hearing loss because it suggests that the Veteran experiences current left ear hearing loss that may be attributed to active service.

3.  The competent evidence does not show that the Veteran's current left ear hearing loss is related to active service.




CONCLUSIONS OF LAW

1.  The January 1989 RO decision, which denied the Veteran's claim of service connection for hearing loss, is final.  38 U.S.C.A. § 4005(c) (1988), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988), currently  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence submitted since the January 1989 RO decision in support of the claim of service connection for left ear hearing loss is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).

3.  Left ear hearing loss was not incurred in active service, nor may sensorineural hearing loss in the left ear be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in May 2006, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant of what is required to substantiate his claim and noted other types of evidence the appellant could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA substantially has satisfied the requirement that the appellant be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The May 2006 letter also defined new and material evidence, advised the appellant of the reasons for the prior denial of the claim of service connection for left ear hearing loss, and noted the evidence needed to substantiate the underlying claim.

As will be explained below in greater detail, although the evidence supports reopening the Veteran's previously denied claim of service connection for left ear hearing loss, this claim must be denied on the merits.  Because the appellant was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the May 2006 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the May 2006 letter was issued to the appellant and his representative prior to the August 2006 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  There has been no prejudice to the appellant and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the appellant in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board; as noted in the Introduction, the Veteran failed to report for his Travel Board hearing when it was scheduled in March 2011.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the claims file.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.  

The Veteran has contended that he was treated at St. Peter Hospital in Olympia, Washington, between January 1993 and January 2003 for his claimed disability.  Following a request from the RO for the Veteran's records, however, this facility responded in June 2003 that it had no treatment records for the Veteran.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  As will be explained below in greater detail, new and material evidence has been received to reopen the Veteran's claim of service connection for left ear hearing loss.  The competent evidence does not support granting this reopened claim on the merits, however.  The Veteran also was provided with a VA examination in 2008 which addressed the contended causal relationship between the current left ear hearing loss disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  This VA examiner also provided detailed information regarding the impact of the Veteran's left ear hearing loss on his daily functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Thus, the Board finds the examination of record is adequate for rating purposes and another examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New & Material Evidence

The Veteran contends that new and material evidence has been submitted to reopen his previously denied claim of service connection for left ear hearing loss.  He specifically contends that, because he has submitted new and material evidence relating his left ear hearing loss to active service, he is entitled to reopen this claim.

In January 1989, the RO denied the Veteran's claim of service connection for left ear hearing loss (which it characterized as hearing loss).  The RO noted that the Veteran' hearing was within normal limits on a recent VA examination in July 1988.  Thus, the claim was denied.  The Veteran did not initiate an appeal of this rating decision and it became final.  38 U.S.C.A. § 4005(c) (1988), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988), currently  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The Veteran also did not submit any information or evidence within 1 year of the January 1989 rating decision to render this decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2011); see also Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that, when statements are received within 1 year of rating decision, the Board's inquiry is not limited to whether statements constitute notices of disagreement but whether they include submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The claim of entitlement to service connection for left ear hearing loss may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed his application to reopen this claim in statements on a VA Form 21-4138 which was date-stamped as received by the RO on March 21, 2006.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2011).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen the previously denied claim of service connection for left ear hearing loss, new evidence submitted since the January 1989 RO decision consists of additional VA outpatient treatment records, an August 2008 VA examination report, the Veteran's private treatment records, his SSA records, and lay statements.  The Veteran's SSA records were date-stamped as received by VA in July 1996 and show that he is in receipt of SSA disability benefits for heart and back disabilities.  These records also show that, on SSA disability examination in July 1989, the Veteran's complaints included hearing loss.  It was noted that "[h]earing loss has apparently occurred because of noise injury and this is primarily on the right side."  A history of 2 tympanoplasty surgeries was noted.  It also was noted, " Apparently, he is about to the point of requiring a hearing aid."  The impressions included hearing loss "with past noise injury."

The newly submitted VA outpatient treatment records show that the Veteran currently experiences left ear hearing loss which may be attributable to active service.  For example, on VA outpatient treatment in January 1995, the Veteran complained of "difficulty understanding speech while at home and at school" especially in the right ear.  It was noted that "not much case [history] was obtained this date due to lack of time."  The Veteran's left ear hearing was within normal limits to 4000 Hertz and then fell sharply to a moderate hearing loss.

In November 1997, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
45
65
LEFT
10
10
10
15
25

Speech audiometry revealed speech recognition ability of 100 percent in each ear.

In April 2000, no relevant complaints were noted.  The assessment included moderate high frequency sensorineural hearing loss.  The VA audiologist noted that the Veteran's audiometric test results were not significantly different from previous results.

In April 2004, pure tone audiometry showed a mild/moderately severe high frequency sensorineural hearing loss in the left ear.  In July 2006, audiometric test results showed a moderate high frequency hearing loss in the left ear and good speech recognition.  

In statements attached to his August 2006 notice of disagreement, the Veteran contended that he was "unable to hear conversations, radio, TV, and so forth effectively without a hearing aid...when my left ear is covered."  The Veteran's daughter provided a statement in which she reported noticing "a substantial decrease" in her father's hearing after she had moved back home to live with her parents in September 2002.  She also stated that the Veteran was unable to understand anything in situations with any background noise.  The Veteran's wife also provided a statement in which she reported that the Veteran had "difficulty [hearing] while on the phone.  He has to make sure that he keeps the phone on his left ear to be able to hear properly."  

A review of the Veteran's private treatment records from Blue Mountain Hospital, John Day, Oregon, and from Strawberry Wilderness Community Clinic, John Day, Oregon, date-stamped as received by the RO in November 2006, shows no complaints of or treatment for left ear hearing loss at either of these facilities between March 1993 and November 2006.

On VA audiology examination in August 2008, the Veteran complained of bilateral hearing loss.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The VA audiologist stated that the Veteran's in-service audiograms had been normal in 1968 and in 1972.  Bilateral hearing loss was noted at 6000 Hertz in the right ear in 1977 but the Veteran's hearing was normal bilaterally again in 1979 and in 1987.  There was bilateral hearing loss at 6000 Hertz again in 1988 and worsening hearing in 1995 when broad mild hearing loss in the right ear was noted.  A history of a right tympanic membrane perforation in 1969 with surgeries to repair it in 1969 and 1971 also was noted.  The VA audiologist stated that the functional impact of the Veteran's hearing loss was difficulty hearing conversation and the Veteran's situations of greatest difficulty were in a noisy environment and in conversations.  The Veteran reported a history of significant in-service noise exposure, including an explosion in 1969 which caused the right ear perforation, large diesel engines in Navy ships, tanks, artillery, 3 tours in Vietnam, and rifle and pistol fire.  The Veteran denied any significant occupational or recreational noise exposure.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
75
70
80
LEFT
15
15
20
55
70

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 92 percent in the left ear.  The VA audiologist opined that, although the Veteran had a left ear hearing loss disability, it was less likely than not related to in-service noise exposure.  The audiologist's rationale was that the Veteran's left ear audiograms were normal between his entry on to active service and September 1987 and he had been discharged from active service in February 1984.  The assessment was mild to severe mixed hearing loss in the right ear and normal sloping to severe sensorineural hearing loss in the left ear.  

With respect to the Veteran's application to reopen his previously denied service connection claim for left ear hearing loss, the Board notes that the evidence which was of record in January 1989 did not indicate that he experienced any left ear hearing loss which could be attributed to active service.  The newly submitted medical evidence suggests the presence of a left ear hearing loss disability which could be attributable to active service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since January 1989 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for left ear hearing loss and raises a reasonable possibility of substantiating it.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for left ear hearing loss is reopened.

Having reopened the Veteran's previously denied claim, the Board will proceed to adjudicate it on the merits.

Service Connection for Left Ear Hearing Loss

The Veteran contends that he incurred left ear hearing loss during active service.  He specifically contends that he incurred left ear hearing loss at the same time that he incurred right ear hearing loss as a result of an in-service explosion in 1969.  He also specifically contends that, because service connection is in effect for right ear hearing loss, and because his left ear hearing loss arose from the same in-service incident (the 1969 explosion), he is entitled to service connection for left ear hearing loss as well.  He alternatively contends that his current left ear hearing loss is related to active service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).
	
Clinically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for left ear hearing loss.  The Veteran has contended that he incurred left ear hearing loss at the same time that he incurred right ear hearing loss in an explosion in 1969 during active service.  The Board acknowledges that the Veteran's service personnel records (in this case, DD 214's for each of his periods of active service) show that he was awarded the Bronze Star Medal, Vietnam Service Medal (3 campaigns), Vietnam Campaign Medal, Vietnam Cross of Gallantry w/Palm, and U.S. Merchant Marine Vietnam Service Bar.  These records also indicate that the Veteran served in Vietnam between January and November 1970 and participated in the following campaigns: Winter-Spring 1970, Sanctuary Counteroffensive, and Vietnam Counteroffensive Phase VII.  The Veteran's military occupational specialty (MOS) was Motor Transport Operator while he was in Vietnam.  Given the foregoing, the Board finds that the evidence persuasively suggests that the Veteran served in combat in Vietnam between January and November 1970.   See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Veteran's assertion that he incurred left ear hearing loss as a result of an in-service explosion in 1969 (when he allegedly also incurred right ear hearing loss) is not consistent with the facts and circumstances of his active service, however.  There is no indication in either the Veteran's service treatment records or his service personnel records that he was involved in an explosion or other traumatic incident in 1969 which caused him to experience hearing loss.  The Board finds it significant that the Veteran's tour of duty in Vietnam did not begin until January 1970, after the alleged in-service explosion which left him with hearing loss.  The Veteran's service personnel records do not support a finding that he served in combat at any time prior to beginning his tour of duty in Vietnam in January 1970.  Contrary to the Veteran's assertions, his service treatment records show only that he incurred right ear hearing loss following perforation of his right eardrum secondary to acute otitis media in September 1969.  The Board concludes that, although the Veteran's service personnel records persuasively suggest that he served in combat in Vietnam beginning in January 1970, his assertions that he incurred left ear hearing loss as a result of an in-service explosion in 1969 are not supported by the competent evidence of record.  Id.

The Veteran's service treatment records also do not support a finding that he experienced left ear hearing loss during active service.  As noted, the Veteran's service treatment records show that he was treated for multiple ear disabilities, including right ear hearing loss, following perforation of his right eardrum as a result of acute otitis media.  For example, on eyes, ears, nose, & throat (EENT) consult on September 9, 1969, the Veteran complained of trouble hearing from his right ear and gradual progressive bilateral hearing loss for several years duration.  He reported being evaluated in 1965 and told that he had a hearing loss although this reported history was considered questionable by the in-service examiner.  The Veteran also reported having an "ear infection" 1 year earlier and being treated with antibiotics.  He noted drainage in the right ear at the time of this "ear infection" but none since.  Physical examination showed a normal tympanic membrane in the left ear.  An audiogram showed a slight conductive hearing loss in the right ear.  The impression was perforation of the tympanic membrane of the right ear secondary to acute otitis media.  

The remaining service treatment records from the Veteran's 20 years of active service show that his left ear hearing was normal on repeated audiograms conducted as part of the in-service treatment he received for his right ear problems.  For example, at a pre-enlistment physical examination in September 1968 prior to the beginning of his second period of active service, the Veteran reported a medical history of mild external otitis 2 months earlier which had cleared.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
X
10
LEFT
15
0
0
X
5

On outpatient treatment on September 12, 1969, the Veteran expressed a desire for repair of his right eardrum perforation.  His left ear was "OK."  Hearing loss was noted only in the right ear.

The Veteran had right tympanoplasty surgery in October 1969.  On hospital admission prior to surgery, it was noted that the Veteran "has had a vague awareness of a hearing loss since his experience in [a] ship boiler room while in the Navy in 1965 - nature of loss is questionable, but he is not severely handicapped."  Audiology showed only a slight mixed type hearing loss on the right.  His surgical course was satisfactory.  The final diagnoses were chronic otitis media in the right ear with secondary perforation and status-post right posterior aural tympanoplasty.  He was placed on convalescent leave for 5 days.

In February 1970, the Veteran's complaints included right ear hearing loss and otitis externa in the right ear.  A history of a right eardrum perforation in October 1969 was noted.  The Veteran's audiogram was within normal limits.  

A small perforation of the right eardrum was noted in February 1971.  The Veteran's left ear was within normal limits.  

The Veteran had an in-service tympanoplasty of the right ear in July 1971 at which time the diagnoses included a perforation of the right tympanic membrane due to an undetermined cause and mild conductive hearing loss in the right ear secondary to the perforation of the tympanic membrane.  Both of these diagnoses were considered to have been incurred in the line of duty.  The Veteran was discharged to duty with a temporary H-3 profile for 3 months during which time he was not to be assigned to any duty "involving habitual or frequent exposure to loud noises or firing of weapons."

In November 1971, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
X
25
LEFT
5
10
5
X
5

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  It was noted that the Veteran's hearing was within normal limits and he was doing well.

On periodic physical examination in May 1972, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
X
15
LEFT
5
10
10
X
20

A history of right tympanoplasty surgery was noted.

In July 1974, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
30
LEFT
15
10
15
15
10

In August 1975, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
X
30
LEFT
10
5
5
X
10

On periodic physical examination in April 1977, the Veteran reported that he was in good health.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
20
25
LEFT
10
5
5
5
5

It was noted that the Veteran was status-post right tympanoplasty surgery.

On periodic physical examination in April 1979, the Veteran's medical history included ear trouble which the in-service examiner attributed to "very minor" hearing loss that was "still present."  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
5
15
LEFT
5
5
0
0
5

In March 1981, it was noted that the Veteran's "hearing is actually very very good although he thinks it is poor."

On hospital admission in October 1983 for treatment of severe chest pains, the Veteran's reported history included "a traumatic perforation of his right tympanic membrane which he sustained in Vietnam."  His history also included 2 subsequent tympanoplasty surgeries "and [he] still has a pinpoint hole in his eardrum."  His hearing was essentially normal except for very mild high frequency hearing loss in the right ear.  It was noted that the Veteran was on convalescent leave due to chronic cardiac problems.  It was recommended that he be found medically unfit for further duty and sent to a Medical Board.  

The Veteran's hearing was within normal limits with mild high frequency hearing loss on outpatient treatment in November 1983.  Although an audiogram was conducted in November 1983, the results were not interpreted by an in-service audiologist.

At the Veteran's medical retirement physical examination in December 1983, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
10
5
0
0
0

A Medical Board concluded in December 1983 that the Veteran was medically unfit for further active service due to, among other things, chronic perforation of the right tympanic membrane "secondary to trauma during military service."  It was noted that this disability was "NOT RATABLE."  The Veteran was discharged from active service and transferred to the Temporary Disability Retirement List (TDRL).  

The post-service medical evidence also does not support a finding that the Veteran's current left ear hearing loss is related to active service.  In addition to the evidence discussed above, the Veteran's post-service VA treatment records show that, on VA audiological evaluation in September 1987, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
X
15
LEFT
15
5
5
X
10

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  The VA audiologist stated that the Veteran's hearing was within normal limits "for speech."

On VA audiological evaluation on July 15, 1988, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
10
0
0
10
5

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The VA audiologist concluded that the Veteran's hearing was within normal limits under VA criteria.

On VA audiological evaluation on July 26, 1988, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
15
15
20
20
LEFT
X
0
0
10
5

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The VA audiologist concluded that the Veteran's hearing acuity was within normal limits bilaterally using VA criteria.

The Board acknowledges the Veteran's lay statements that his current left ear hearing loss is related to active service.  The Board also acknowledges that the Veteran currently experiences left ear hearing loss.  The competent evidence does not support the Veteran's assertions that his current left ear hearing loss is related to active service, however.  As noted, there is no support in the Veteran's service treatment records or his service personnel records for his assertions that he experienced left ear hearing loss as a result of an in-service explosion in 1969.  The evidence also shows that the Veteran was treated frequently during active service for a variety of right ear problems, including right eardrum perforation and right ear hearing loss.  Although he complained of experiencing hearing loss during service (without identifying which ear experienced this loss), the Veteran's left ear hearing was not impaired for VA compensation purposes when tested on numerous occasions during service.  See 38 C.F.R. § 3.385.  

It appears that, following his service discharge in February 1984, the Veteran first was seen for complaints of left ear hearing loss in September 1987, or more than 3 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  None of the Veteran's post-service treating physicians who have seen him for complaints of left ear hearing loss have related it to active service or any incident of service, however.  The VA examiner opined in August 2008 that the Veteran's current left ear hearing loss was not related to active service.  The examiner's rationale was that the Veteran's left ear hearing had been normal repeatedly throughout active service and until he first was seen for complaints of left ear hearing loss in September 1987, several years after service separation.  And as noted above, the Veteran's August 2008 VA examination complied with Martinak.  See Martinak, 21 Vet. App. at 447.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that his current left ear hearing loss is related to active service.  Thus, the Board finds that service connection for left ear hearing loss is not warranted.

The Veteran also is not entitled to service connection for left ear hearing loss on a presumptive service connection basis as an organic disease of the nervous system.  As noted above, impaired hearing was not present in the Veteran's left ear at any time during active service despite frequent in-service audiograms.  See 38 C.F.R. § 3.385.  There is no competent evidence indicating that the Veteran was diagnosed as having sensorineural hearing loss in the left ear in the first year after he was discharged from active service in February 1984 (i.e., by February 1985).  Accordingly, the Board finds that service connection for left ear hearing loss also is not warranted on a presumptive service connection basis.  See 38 C.F.R. §§ 3.307, 3.309.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of left ear hearing loss have been continuous since service.  He asserts that he continued to experience symptoms relating to left ear hearing loss after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of left ear hearing loss after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of left ear hearing loss since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at his medical retirement physical examination in December 1983, he denied any history or complaints of symptoms of left ear hearing loss.  Specifically, this examination report reflects that the Veteran was examined and impaired hearing in the left ear was not found.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to left ear hearing loss for several years following active service.  The Board emphasizes the multi-year gap between discharge from active service (February 1984) and initial reported symptoms related to left ear hearing loss in September 1987 (more than a 3-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including lumbosacral strain (1984), a duodenal ulcer, conjunctivitis, hemorrhoids, and adhesive pericarditis (1987), and PTSD (1995).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to left ear hearing loss.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran sought to establish medical care with VA after service in September 1987, he did not report the onset of left ear hearing loss symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

The Veteran filed VA disability compensation claims for service connection for chronic pericarditis, spondylosis and spondylolisthesis of the lumbosacral spine, a perforation of the right tympanic membrane, and for conjunctivitis in February 1984, immediately after his service separation, but did not claim service connection for left ear hearing loss or make any mention of any left ear hearing loss symptomatology.  He also did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The Board already has found that the Veteran's statements regarding an alleged in-service explosion in 1969 which led him to experience left ear hearing loss are inconsistent with the facts and circumstances of his active service (as discussed above).  The Veteran filed for SSA disability benefits in December 1983, prior to his discharge from active service, but did not claim SSA disability benefits for left ear hearing loss or make any mention of any left ear hearing loss symptomatology to SSA.  He instead reported on SSA disability examination in July 1989 that he had incurred a "noise injury" during active service which led him to experience hearing loss "primarily on the right side."  The Veteran subsequently did not report any relevant in-service history to his post-service treating physicians until his most recent VA examination in August 2008 when he asserted that he experienced left ear hearing loss following an in-service explosion in 1969.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for left ear hearing loss is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for left ear hearing loss is denied.


REMAND

The Veteran also contends that he incurred hypertension during active service.  He specifically contends that he incurred hypertension as a result of his service-connected PTSD or as a result of his service-connected adhesive pericarditis.  He alternatively contends that his current hypertension is related to active service.

The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Because the Veteran has not been provided with an examination which addresses the contended etiological relationships between his hypertension, his service-connected PTSD, or his service-connected adhesive pericarditis, on remand, he should be scheduled for appropriate examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for hypertension since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his hypertension.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate testing should be conducted.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, if diagnosed, is related to active service.  The examiner also is asked to opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension, if diagnosed, is proximately due to or the result of his service-connected PTSD or his service-connected adhesive pericarditis.  The examiner further is asked to opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected PTSD or his service-connected adhesive pericarditis caused or aggravated (permanently worsened) his hypertension, if diagnosed.  See 38 C.F.R. § 3.310(a).  A complete rationale must be provided for any opinion expressed.

3.  Thereafter, readjudicate the Veteran's claim of service connection for hypertension, including as secondary to service-connected PTSD or service-connected adhesive pericarditis.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


